PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/427,408
Filing Date: 11 Mar 2015
Appellant(s): WEITZMAN, Yoseph



__________________
Roy D. Gross, Registration No. 63,524
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 3, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments on page 6 of the Appeal Brief states “The present disclosure provides a flexible drive shaft for use in bone removal consisting essentially of an innermost central-mandrel-free flexible core comprising a stranded or braided cable made of a plurality of stainless-steel wires, as recited in claims 40 and 73. The central mandrel-free flexible core as disclosed herein "is manufactured by wrapping a mandrel 801 with a first layer of wires" after which "the mandrel 801 is removed, leaving behind a tiny hole through the first layer of wires 802" (see Spec. Page 31, lines 16-25; paragraph [0284] of the application as published) The result is a flexible drive shaft 810 with a small hole within”. The Examiner takes the position that Appellant has not provided a special definition in their Specification for the term “mandrel”. In addition, the Examiner notes that the claims do not positively recite the mandrel is removed, leaving behind a tiny hole through the first layer of wires. A general dictionary definition of the term “mandrel” is defined as "a usually tapered or cylindrical axle, spindle, or arbor inserted into a hole in a piece of work to support it during machining" by Merriam Webster's Dictionary. Thus, under broadest reasonable interpretation, Bailey’s flexible drive shaft is considered mandrel free.
generally claimed, Bailey discloses a flexible drive shaft (41) is devoid of a central mandrel (the Examiner notes that the flexible drive shaft is made up of wires, see figures 15 and 16). Since the Appellant has not provided a special definition for the term “mandrel”, the Examiner has used the definition provided by a general Dictionary, wherein the term "mandrel" is defined as "a usually tapered or cylindrical axle, spindle, or arbor inserted into a hole in a piece of work to support it during machining" by Merriam Webster's Dictionary. As a result, Bailey's flexible drive shaft is considered mandrel free.
Appellant argues on page 8 of the Appeal Brief that “It is improper to combine references where the references teach away from their combination”. However, the Examiner notes that the Appellant does not further specify how the references teach away from the combination. It appears Appellant is attacking the references individually. 
Appellant argues on page 9 of the Appeal Brief that “Mang does not teach or suggest that the shaft should be mandrel-free, let alone that shafts having a mandrel free core are advantageous.” However, Mang was specifically used to teach an innermost flexible core (11) (figure 2) comprising a stranded or braided cable (col. 3, II. 26-28, col. 6, II. 65-66, figure 2) made of a plurality of stainless steel wires (col. 3, II. 26-28, col. 8, II. 50-51, figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bailey's innermost flexible core with 
Appellant argues on page 9 of the Appeal Brief that “one of ordinary skill in the art reading the teachings of Bailey and Mang would not be motivated to substitute the mandrel of Bailey with the core of Mang since the shaft of Bailey is formed by wrapping wires 44 around the central mandrel 42 and thus do not allow for the gapping between the core and the outer layer taught by Mang." However, the Examiner did not make a substitution using Mang but rather modified Bailey's flexible core (42) with a stranded or braided cable (11) made of a plurality of stainless-steel wires as taught by Mang. Furthermore, the Examiner notes that the Office Action did not substitute a core to include a gap or clearance but rather modified the core (e.g. from one central wire strand to a stranded or braided cable made of a plurality of wires). 
Appellant argues on page 10 of the Appeal Brief that “Del Rio fails to cure the deficiencies of Bailey and Mang." and "Del Rio uses a central mandrel". Yet, the Examiner notes that the reference Del Rio was specifically used to teach a cutting tool (10) with a high speed of 80,000 RPM - 90,000 RPM (¶12, ¶32). It appears Appellant is attacking the references individually. 
Appellant further argues on page 10 of the Appeal Brief that “Moreover, Appellant respectfully submits that, as set forth in Appellant's 132 Declaration filed on September 9, 2019, the results yielded by the claimed invention (i.e. Applicant's flexible drive shaft) are unexpected and superior to those in view of the cited art and that the device solves 
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SI MING KU/Primary Examiner, Art Unit 3775                                                                                                                                                                                                        

Conferees:


/BRANDY A ZUKANOVICH/RQAS, OPQA                                                                                                                                                                                                                
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.